 In the Matter of TELEx, INC., EMPLOYERandINTERNATIONAL UNIONor ELECTRICAL, RADIO AND MACHINE WORKERS OP AMERICA, C. I. O.,PETITIONERCase No. 18-RC-591.-Decided June 8, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Erwin A.Peterson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit of all production and maintenanceemployees, at the Employer's hearing aid manufacturing plant inMinneapolis,Minnesota.The Intervenor, the United Electrical,Radio and Machine Workers of America, Local 1139, has been therecognized bargaining representative of the Employer's employeessince 1939, and has executed a number of contracts with the Employer.The most recent one was entered into on May 20, 1949, effective dateApril 1, 1949, to run to April 1, 1951.The Intervenor asserts thatthe current contract is a bar to further proceedings in this matter.The Petitioner, on the other hand, contends that the contract is nota bar because a schism in the membership of the Intervenor at thisplant creates a doubt concerning the continued representation of theEmployer's employees by the Intervenor.The Employer takes noposition on this issue.,90NLRB No. 43.202 TELEX, INC.203The Intervenor is an amalgamated local whose membership includes,together with the employees of the Employer, some 1,200 employeesof approximately 50 different employers with whom the Intervenorhas collective bargaining agreements in the Minneapolis, Minnesota,area.These contracts are separately negotiated and signed by eachof the different firms.Each plant which is represented by the Inter-venor has a shop committee and shop steward who handle and admin-ister certain aspects of the local plant contract.The Intervenor,however, has one set of officers to carry on the business of the localand the Intervenor participates and assists in the administration ofeach plant contract.On February 7, 1950, about 2 months after the expulsion of theU. 'E. from the CIO, the members of the Intervenor, at a spacialmembership meeting, voted to remain within the U. E.The recordindicates that after this meeting the shop committee and steward atthe Employer's plant joined the IUE, distributed IUE authorizationcards to the Employer's employees, and processed grievances withthe aid of the IUE.However there is no evidence of the Employer'semployees having met and formally voted to reject the decision madeby the majority of the Intervenor's members at the February 7 meet-ing.Nor does it appear that the Intervenor is incapable of adminis-tering the contract at the Employer's plant or has otherwise becomedefunct so far as this plant is concerned.1The Petitioner apparently relies upon certain cases 2 in which,despite existing contracts, we have directed elections for the purposeof resolving the question of representation.Unlike the situationpresented in those cases, however, this case reveals no formalizedcollective action by the Employer's employees at a general shop meet-ing resulting in disaffiliation from the Intervenor, which has con-tinued to function.At the most we find a series of individualwithdrawals from the Intervenor by a segment of the Intervenor'smembers, accompanied by an effort on the part. of these employees toprocess grievances in the name of the Petitioner. In this situation,we do not find such confusion in the normal bargaining relationshipbetween the Employer and the exclusive bargaining representativeof its employees that the relations between them no longer promotestability in industrial relationships.Under these circumstances wefind no reason to deviate from fixed contract bar rules.3Accordingly,1 On the contrary,there is evidence that the Intervenor,after the February 7 meeting,attempted to process certain grievances with the Employer.2Boston Machine Works Company,89 NLRB 59,and cases cited therein.2PacificGamble-Robinson Company,89 NLRB 43.Cf.J.J.Tourek ManufacturingCo.,90 NLRB 5, in which the Board applied the schism doctrine where : (1) Themembers of an amalgamated local at a particular plant held their own meeting and votedfor disaffiliation;(2) the employees at the plant involved had been given considerable 204DECISIONSOF NATIONALLABOR RELATIONS BOARDwe find that the contract constitutes a bar to the present proceedingand weshall therefore,dismissthe petition.ORDERIT IS HEREBY ORDERED that the petition filed by the InternationalUnion of Electrical, Radio and Machine Workers of America, CIO,be, and it hereby is, dismissed.autonomy in the administration of the amalgamated contract; and (3)the amalgamatedlocal was incapabie of administering the contract at the plant involved.We regard thatcase as distinguishable on these facts.a